THIRD AMENDMENT TO THE MANAGED PORTFOLIO SERIES FUND ADMINISTRATION SERVICING AGREEMENT THIS THIRD AMENDMENT dated as of the 16th day of February, 2012, to the Fund Administration Servicing Agreement, dated as of April 6, 2011, as amended August 23, 2011 and November 8, 2011 (the "Agreement"), is entered into by and between Managed Portfolio Series, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series to the Managed Portfolio Series: Exhibit F, the AC ONE China Fund, is hereby added to the Agreement and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES U.S. BANCORP FUND SERVICES, LLC By:/s/ James R. Arnold By: /s/Michael R. McVoy Name: James R. Arnold Name:Michael R. McVoy Title: President Title: Executive Vice President AC ONE 1 Exhibit F to the Managed Portfolio Series Fund Administration Servicing Agreement Name of Series AC ONE China Fund Multiple Series Trust FUND ACCOUNTING, FUND ADMINISTRATION & PORTFOLIO COMPLIANCE, AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES FEE SCHEDULE November, 2011 Annual Fee Based Upon Average Net Assets Per Fund* 10 basis points on the first $75 million 8 basis points on the next $250 million 5 basis points on the balance Minimum annual fee:$64,000 per fund § Additional fee of $30,000 for each additional class § Additional fee of $15,000 per manager/sub-advisor per fund Services Included in Annual Fee Per Fund § Daily Performance Reporting § Advisor Information Source Web Portal § USBFS Legal Administration (e.g., registration statement update) CCO Annual Fees (Per Advisor Relationship/Fund)* § $12,000for the first fund (subject to change based on Board review and approval) § $9,000 for each additional fund (subject to change based on Board review and approval) § $3,500 / sub-advisor per fund Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, third-party data provider costs (including GICS, MSCI, etc), postage, stationery, programming, special reports, proxies, insurance, EDGAR/XBRL filing, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), tax e-filing, conversion expenses (if necessary), and CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. Additional Services Available but not included above are the following services – Daily compliance testing (Charles River), Section 15(c) reporting, equity attribution, electronic Board book portal (BookMark), and additional services mutually agreed upon. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature below acknowledges approval of the fee schedules on this Exhibit F. AC ONE ASSET MANAGEMENT, LLC By:/s/ Patrick Pascal Printed Name: Patrick Pascal Date:2/29/2012 AC ONE 2 Exhibit F (continued) to the Managed Portfolio Series Fund Administration Servicing Agreement FUND ADMINISTRATION & COMPLIANCE PORTFOLIO SERVICES SUPPLEMENTAL SERVICES - FEE SCHEDULE at November, 2011 Annual Legal Administration (INCLUDED IN ANNUAL FEE) Add the following for legal administration services in support of external legal counsel, including annual registration statement update and drafting of supplements: § $15,000 additional minimum Additional Services(NOT INCLUDED IN ANNUAL FEE) § New fund launch – as negotiated based upon specific requirements § Subsequent new fund launch – $15,000 /project § Subsequent new share class launch – $10,000 /project § Multi-managed funds – as negotiated based upon specific requirements § Proxy – as negotiated based upon specific requirements Daily Compliance Services (Charles River)\ § Base fee – $20,000 /fund per year § Setup – $2,500 /fund group § Data Feed– $0.15 /security per month Section 15(c) Reporting § $2,000 /fund per report – first class § $600 /additional class report Equity Attribution (Morningstar Direct) § $16,000 first user § $10,500 second user § $8,000 thereafter BookMark Electronic Board Book Portal § USBFS will establish a central, secure portal for Board materials using a unique client board URL. § Your Fund Administrator will load/maintain all fund board book data for the main fund board meetings and meetings. § Features password-protected, encrypted servers with automatic failover. § Training and ongoing system support. § Accessible from your smart phone or iPad. § Allows multiple users to access materials concurrently. § Searchable archive. § Ability to make personal comments. Annual Fee § 0 - 10 users - $4,800 (includes 3 GB of storage) § 10 - 20 users - $6,000 § 20 - 30 users - $7,000 § 30 - 40 users - $8,000 Additional storage: § 3 GB included in annual charge § $500 for each additional 5 GB of storage Daily Pre- and Post-Tax Fund (INCLUDED IN ANNUAL FEE) and/or Sub-Advisor Performance Reporting § Performance Service – $300 /CUSIP per month § Setup – $100 /CUSIP § Conversion – quoted separately § FTP Delivery – $2,500 setup /FTP site AC ONE 3
